Case 9:18-cv-80176-BB Document 548-8 Entered on FLSD Docket 06/01/2020 Page 1 of 4
                                    Confidential

                                                                         Page 1
                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

            ----------------------------------X
            IRA KLEIMAN, as the personal      )
            representative of the Estate of   )
            David Kleiman, and W&K Info       )
            Defense Research, LLC,            )
                                              )
                             Plaintiffs,      ) CASE NO.:
                                              )
            v.                                ) 9:18-cv-80176-BB/BR
                                              )
            CRAIG WRIGHT,                     )
                                              )
                             Defendant.       )
            ----------------------------------X



                                     CONFIDENTIAL

                   REMOTE DEPOSITION OF WILLIAM S. CHOI, PH.D.

                     Tuesday, April 28, 2020; 11:10 a.m. EST




            Job No.:      573686

            Pgs.     1 - 7, 21 - 255

            Reported by:      Cindy L. Sebo, RMR, CRR, RPR, CSR, CCR,

            CLR, RSA, Remote Counsel Reporter, LiveDeposition

            Authorized Reporter

                                MAGNA LEGAL SERVICES
                                   (866) 624-6221
                                   www.MagnaLS.com
Case 9:18-cv-80176-BB Document 548-8 Entered on FLSD Docket 06/01/2020 Page 2 of 4
                                    Confidential

                                                                       Page 203
       1               A.     As -- I said there's a random element.

       2                      So the way I understand SHA-256 is that

       3       you just type in the letter F.          You're going to get

       4       the same number of characters as if you typed your

       5       name, in terms of the number.          But the F will

       6       always correspond with the same hash.

       7                      Whereas if you wrote -- if you had War

       8       and Peace and you inputted that in, we'd still get

       9       the same number of digits, and you would have the

      10       same hash.     But if you change -- if you took out

      11       one word, you would have the completely different

      12       hash.

      13             Q.       So --

      14                      MS. MCGOVERN:      I'm on the camera.

      15             It's sort of weird to have you deposing

      16             Dr. Choi without you on the camera.

      17                      MR. FREEDMAN:      Unfortunately, I

      18             can't.    I don't have the ability to do it

      19             at the moment --

      20                      MS. MCGOVERN:      You're going to stay

      21             black?

      22                      MR. FREEDMAN:      -- I didn't know
Case 9:18-cv-80176-BB Document 548-8 Entered on FLSD Docket 06/01/2020 Page 3 of 4
                                    Confidential

                                                                       Page 204
       1              Dr. Choi was going to be testifying to

       2              rebut Dr. Boedeker in some way --

       3                      MS. MCGOVERN:      I just want to note

       4              for the record that you're not on the

       5              camera and you're deposing him; that's all.

       6                      MR. FREEDMAN:      Okay.

       7       BY MR. FREEDMAN:

       8              Q.      So, Dr. Choi -- maybe I asked you this,

       9       but I just want to make sure we covered this --

      10       they are uniformly distributed in an uncorrelated

      11       way.

      12                      Is that a fair way -- is that a fair

      13       way to characterize SHA-256 hashes?

      14              A.      That's probably -- that's consistent

      15       with the way -- that's consistent with my

      16       understanding or at least my expectation.

      17              Q.      Okay.    And we've just both, I think,

      18       agreed that the list of Bitcoin that you

      19       examined -- the CSW-filed list, as Mr. Boedeker

      20       refers to it -- is not uniformly distributed,

      21       correct?

      22              A.      Well, there are gaps that will allow
Case 9:18-cv-80176-BB Document 548-8 Entered on FLSD Docket 06/01/2020 Page 4 of 4
                                    Confidential

                                                                       Page 205
       1       you to see that.       So the -- there are gaps in

       2       there.

       3             Q.       And, therefore, they're not -- it is

       4       not a uniformly distributed list?

       5             A.       That's correct.       There will be -- the

       6       gaps would -- again, where the gaps are, then --

       7       that's right; it's -- it's not uniform

       8       distribution -- the sample isn't.

       9             Q.       Because of the -- because of the gaps,

      10       the entire list is rendered nonuniform, correct?

      11             A.       That's -- that's consistent, right.

      12       So, yes, because of the gaps, you don't have

      13       uniform distribution.        And the point is what's --

      14       what's the point -- what's the value-add of the KS

      15       test if you can see that the gaps are not yielding

      16       uniform distribution.

      17             Q.       And, Dr. Choi, do you have an

      18       explanation for why the gaps occurred in this list?

      19             A.       So I do not.

      20                      I think -- and the point that I was

      21       making is that I don't think Mr. Boedeker has put

      22       forward why the gaps exist either.            And so the
